DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
It is noted that references that have been crossed out have not been considered because a copy has not been provided.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim elements are interpreted under 112(f).



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim refers back to any of claims 1 to 19, however some of the previous claims have been cancelled.  Therefore, the dependency of Claim 20 appears to be in question.  Clarification is requested.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 11, 16, 18, 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gillespie (US Pub No. 20090240164 – cited by applicant).

In regard to Claim 1, Gillespie discloses a device for collecting a biological sample from a uterus having a uterine wall delimiting a uterine cavity, the device comprising:
— a substantially elongated core defining a core outer surface 12, 18, the core defining a distal brush section 20, the brush section being provided with brush bristles 22 extending from the core outer surface, best seen in Figure 1A-C; and
— a substantially elongated sheath 28 receiving at least part of the core thereinto, the sheath defining axially opposed sheath proximal and distal ends, best seen in Figure 2A-C (0036);
— the core and sheath being movable relative to each other between a device retracted configuration and a device expanded configuration (0039-0041), wherein, in the device retracted configuration, the brush bristles are compressively contained within the sheath in a brush bristle compressed configuration (Figure 2A-C), and, 
in the device expanded configuration, the brush bristles are outside the sheath, distally to the sheath distal end, in a brush bristle expanded configuration wherein the brush bristles span a larger volume than in brush bristle compressed configuration (Figure 3A-C, 4A-C, and 7).

2. Gillespie discloses the device as defined in claim 1, wherein the brush bristles 22 are configured and sized so that in the brush bristle expanded configuration, the brush bristles conform to a shape of at least part of the uterine cavity so that the brush bristles contact the uterine wall along a circumference thereof, best seen in Figure 7.
3. Gillespie discloses the device as defined in claim 1, wherein in the brush bristle expanded configuration, the brush bristles span a volume that has at least a portion thereof that tapers proximally, best seen in Figure 4A-C.
5. Gillespie discloses the device as defined in claim 3, wherein in the brush
bristle expanded configuration, the brush bristles span a substantially frusto-conical shape, best seen in Figure 4A-C.
6. Gillespie discloses the device as defined in claim 5, wherein the frusto-conical shape has an opening angle of between about 60 degrees and about 120 degrees, best seen in Figure 4A-C.
11. Gillespie discloses the device as defined in claim 1, wherein, in the brush bristle expanded configuration, the brush bristles expand substantially radially outwardly from the core outer surface, best seen in Figure 3A-C and 4A-C.
16. Gillespie discloses the device as defined in claim 1, wherein the core 12, 18 further defines a tip section distal 14, 24 to the brush section 20, the tip section being atraumatic, best seen in Figure 4A-C (0031). 
18. Gillespie discloses the device as defined in claim 16, wherein the tip section 14, 24 tapers in a distally leading direction – at least a portion of the bulb tapers in a distally leading direction, best seen in Figure 1A.
23. Gillespie discloses the device as defined in claim 1, wherein at least one of the brush bristles 22 is substantially rectilinear, curved or jagged in the expanded configuration, best seen in Figure 1A-C which shows rectilinear brush bristles.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 9-10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillespie in view of Olsen (US Pub No. 20130338533 – cited by applicant).
Gillespie discloses the invention above but do not expressly disclose the brush bristles are configured and sized to exert a specific maximal shear stress or that the tip section is more flexible than the brush section.  It is noted that applicant does not appear to disclose any criticality toward the specific maximal shear stress as solving a particular problem, conferring a specific advantage, or providing a desired result other than being a predetermined threshold value of maximal shear stress in typical sampling collection.
Olsen teaches that it is well-known in the art to provide an analogous sample collecting device with brush bristles 6 that have stiffness of modulus 500,000 psi and can be made of various materials as desired for scraping and cutting, including soft metals and plastics (0069).  Olsen also teaches tip 12 can be made of “deformable” material (0071).  Thus, Olsen teaches the tip section is more flexible than the brush section as the tip is deformable.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Gillespie such that the brush bristles are configured and sized to exert a maximal shear stress of 10 Pa or 1 N or less on the uterine wall in use as suggested by the various materials of Olsen, as an effective amount of shear stress that will collect the desired sample without injuring the tissue, as applicant has not disclosed any criticality toward the specific value.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Gillespie such that the tip section is more flexible than the brush section as taught by Olsen to effectively allow the device to be easily inserted into the uterus while the brush section retains necessary stiffness to collect the sample.


Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillespie in view of Cox et al (US Pub No. 20080045924 – cite by applicant).
Gillespie discloses the invention above but do not expressly disclose the core defines an inner passageway extending axially therealong and at least one aperture extending between the core outer surface and the inner passageway in the brush section, the inner passageway being proximally in fluid communication with a vacuum device usable to create a pressure drop in the inner passageway.
Cox et al teach that it is well-known in the art to provide an analogous sample collecting device comprising the core 150b defines an inner passageway 152 extending axially therealong and at least one aperture 127 extending between the core outer surface and the inner passageway in the brush section, the inner passageway being proximally in fluid communication with a vacuum device, wherein the vacuum device includes a syringe (0006, 0007, 0009, 0053-0054) usable to create a pressure drop in the inner passageway for desired introduction and removal of fluid, best seen in Figure 14 (0064).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Gillespie such that the core defines an inner passageway extending axially therealong and at least one aperture extending between the core outer surface and the inner passageway in the brush section, the inner passageway being proximally in fluid communication with a vacuum device or syringe usable to create a pressure drop in the inner passageway as taught by Cox et al to effectively enable the introduction and removal of fluid as desired during the procedure.


Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillespie in view of Bonner (US Pat No. 3894540 – cited by applicant).
Gillespie discloses the invention above but do not expressly disclose the sheath includes an axially collapsible section movable between collapsible section expanded and retracted configuration, wherein the sheath is shorter in the collapsible section retracted configuration than in the collapsible section expanded configuration.
Bonner teach that it is well-known in the art to provide an analogous telescoping instrument for insertion into the body comprising an outer sheath 13 surrounding inner conduit 10 connected to 15, the sheath includes an axially collapsible section 21 movable between collapsible section expanded and retracted configuration, wherein the sheath is shorter in the collapsible section retracted configuration than in the collapsible section expanded configuration, best seen in Figure 1-2 (Col.2: 29-50, 55-68), the inner conduit and the sheath are both proximally mounted to a base (Figure 4), so that in the collapsible section retracted configuration the conduit and sheath are in the device expanded/exposed configuration, and in the collapsible section expanded configuration, the core and sheath are in the device retracted configuration, best seen in Figure 4.  Thus Bonner teaches that the collapsible section provides an effective mechanism that allows the telescoping of the sheath relative to the inner conduit (claim 17).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Gillespie such that the sheath includes an axially collapsible section movable between collapsible section expanded and retracted configuration, wherein the sheath is shorter in the collapsible section retracted configuration than in the collapsible section expanded configuration in the manner taught by Bonner to effectively provides an equally as effective mechanism that allows the telescoping of the sheath relative to the core/brush bristles.


Claim(s) 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillespie in view of Kist et al (US Pat No. 5462063).
Gillespie discloses the invention above but do not expressly disclose tapering or the transversal cross-sectional configuration of the brush bristles.
Kist et al teach that it is well-known in the art to provide an analogous sample collection device comprising bristles with the following configuration for effectively obtaining a sample, best seen in Figure 3:
20. at least one of the brush bristles either tapers in a direction leading away from the core outer surface or tapers in a direction leading towards the core outer surface (Col.5: 15-18).
22. at least one of the brush bristles has a transversal cross-sectional configuration selected from the group consisting of a square, a round, a triangular, a polygonal and a ring configuration (Col.4: 1-3; Col.5: 6-10; 56-60).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Gillespie such that the brush bristles taper and have the transversal cross-sectional configuration taught by Kist et al above to provide an effective configuration for collection of the uterine sample.


Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillespie in view of Levy (US Pat No. 5449071).
Gillespie discloses the invention above but do not expressly disclose a kit including a collection container and a lid, wherein the collection container contains a cell preserving fluid.
Levy teach that it is well-known in the art to provide an analogous sample collection kit in Figure 2 (Col.1: 49-58) including a collection container 38 and a lid 42, best seen in Figure 2, wherein the collection container contains a cell preserving fluid (Col.2: 1-4), to effectively provide a kit with all necessary equipment for preserving the sample after collection.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Gillespie to include a kit with a collection container and a lid, wherein the collection container contains a cell preserving fluid as taught by Levy to effectively provide a kit with all necessary equipment for preserving the sample of Gillespie after collection.


Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillespie in view of Levy in view of Kelly et al (US Pub No. 20120165697).
Gillespie in combination with Levy disclose the invention above including the lid is selectively screwable to the container at a top end thereof to close the container but do not expressly disclose the lid selectively screwable at a bottom end thereof to provide a base for supporting the container, the lid being wider than the container.  
Kelly et al teach that it is well-known in the art to provide an analogous collection container 363 comprising lid 379 selectively screwable to the container at a top end thereof to close the container (Figure 37) and at a bottom end thereof (Figure 38) to provide a base for supporting the container, the lid being wider than the container due to feet 380 (0127-0128).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Gillespie in combination with Levy such that the lid of Levy is both selectively screwable to the container at a top end thereof to close the container but do not expressly disclose the lid selectively screwable at a bottom end thereof to provide a base for supporting the container, the lid being wider than the container as taught by Kelly et al to effectively provide a stable base for the collection container during sampling in addition to the option provided by Levy.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached at 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


H.Q. NGUYEN
Examiner
Art Unit 3791




/DEVIN B HENSON/Primary Examiner, Art Unit 3791